Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 3, 2014

                                        No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18394
                         Honorable Martha B. Tanner, Judge Presiding


                                           ORDER
        On June 30, 2014, this court received appellant’s brief. The brief violates Texas Rule of
Appellate Procedure 38 in that it does not include record citations in the statement of facts and in the
remaining portions of the brief, there are but few citations to the record. Instead, appellant has
included hyperlinks to documents included in the appendix to his brief. Although these documents
may be part of the record, the rules require appellant to include citations to the clerk’s record and any
reporter’s record. Moreover, the few citations included in the record are confusing, and there is no
legend to explain the method of citation used by appellant.

        Appellant must include references to the appellate record in his statement of facts and in the
remaining portions of his brief; hyperlinks are insufficient. Although substantial compliance with
Rule 38 is sufficient, this court may order a party to amend, supplement, or redraw a brief if it
flagrantly violates Rule 38. See TEX. R. APP. P. 38.9(a). We conclude that the formal defects
described above constitute flagrant violations of Rule 38.

        We, therefore, ORDER appellant to file an amended brief in this court on or before July 14,
2014. If the amended brief does not correct the violations, we may strike the brief and prohibit
appellant from filing another. See TEX. R. APP. P. 38.9(a); see also id. 42.3(c) (allowing dismissal of
appellant’s case if appellant fails to comply with requirement of Texas Rules of Appellate Procedure
or order of court). We may also accept the brief and consider appellant’s issue or issues waived due
to inadequate briefing.


                                                        _________________________________
                                                        Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court